Jackson, Chief Justice.
[Luther Stallings and Mrs. Ellen Pike, having become in volved in a controversy, agreed to submit the same to arbitrators, as set out in the first head-note. The arbitrators made the award set out in the second head-note, and it was returned into the court. Mrs. Pike filed numerous exceptions, among the grounds of which were want of notice, and that she was not present. It appeared, however, that her husband, who lived on the place with her, and who was her agent in connection with the planting, was present, and represented her. It also appeared that she had received the crops under the award. Another ground was that the award did not cover all of the issues submitted, and no award was made as to the land itself.
The case was submitted to the court without a jury. He decided in favor of the award, and Mrs. Pike excepted.]